PER CURIAM.
Appellant challenges the conditions of his probation imposed without objection. We affirm in part, and reverse in part.
Appellant correctly argues that the trial court erred in ordering, as a condition of probation, that appellant pay court costs and attorney’s fees without affording appellant notice of the court’s intent to impose such a condition and without ascertaining the appellant’s ability to pay. The fact that the appellant did not object to this condition does not preclude appellate review. Peterson v. State, 543 So.2d 358 (Fla. 1st DCA 1989). However, because the appellant did fail to object, the remaining conditions are not preserved for review. Brunson v. State, 537 So.2d 692 (Fla. 1st DCA 1989). Therefore, the remaining conditions are affirmed without prejudice to the appellant to file a motion under Rule 3.800, Fla.R. of Crim.P., in order to bring any error to the attention of the trial court.
AFFIRMED in part; REVERSED in part.
SMITH, ZEHMER and MINER, JJ., - concur.